Citation Nr: 0103183	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-01 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the right ankle with residual healed 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961 and from October 1961 to August 1962.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's April 1962 ankle injury was acute and 
transitory and is unrelated to his current DJD of the right 
ankle.


CONCLUSION OF LAW

DJD of the right ankle was not incurred in or aggravated by 
the veteran's active military service or caused by any 
incident therein.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current DJD of the right ankle 
is a result of his inservice right ankle injury.  He further 
contends that his original injury was misdiagnosed as an 
ankle sprain, when it was, in fact, a right ankle fracture.

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  After reviewing the 
record, Board is satisfied that all relevant facts have been 
properly developed with respect to this issue, that VA has 
given the veteran adequate notice regarding the evidence 
necessary to substantiate his claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by statute.  38 U.S.C.A. § 5107 (1999); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Factual Background

The veteran's service medical records show that he twisted 
his right ankle in April 1962.  Examination of his ankle 
revealed swelling, discoloration and tenderness.  X-ray 
studies at the time were interpreted as negative for evidence 
of a fracture.  The veteran was treated with an Ace bandage, 
crutches and immobility of the joint.  Three days later the 
right ankle was much less swollen and much less tender, 
although there remained some discoloration.  Within seven 
days of the injury the swelling had gone and the veteran had 
full right ankle range of motion with no evident pain.  His 
crutches were discontinued at that time, but he used the Ace 
bandage for another week.  The veteran's May 1962 report of 
medical history shows no relevant complaints.  He denied any 
lameness, bone or joint abnormality or foot trouble.  The 
accompanying separation medical examination report indicates 
that evaluations of his lower extremities and feet were 
normal.  He was separated from service in August 1962.

Sally L. Petito, M.D., Ph.D., evaluated the veteran in May 
1997.  At that time he gave a history of a right ankle injury 
in service.  He complained of chronic right ankle pain.  The 
assessment was multiple areas of osteoarthritis.  There were 
no specific finding regarding the right ankle.

Treatment records from James E. Segrist, M.D., dating from 
March 1985 to February 1998, show that the veteran was first 
evaluated for complaints of right ankle swelling in January 
1998.  At that time he gave a history of having had no ankle 
injury since his service injury.  Dr. Segrist opined that 
"it appear[ed] that he very well may have had a fracture and 
[had] developed traumatic arthritis."  In February 1998 he 
complained of pain in his lower extremity and arthrosis of 
his right ankle from a military injury.  

During an April 1998 VA orthopedic examination, the veteran 
gave a history of a right ankle injury in service with no 
subsequent injuries.  X-ray studies of his right ankle showed 
DJD with evidence of an old distal tibia healed fracture.   

Dr. Segrist, in an April 1999 letter, stated that he first 
treated the veteran in 1985 for unrelated complaints.  The 
physician opined that the veteran's major problem was that he 
worked at hard labor all his life and had multiple joint 
complaints in predominantly weight-bearing joints.  He 
further opined that the veteran's polyarthropathy was based 
on wear and tear of an osteoarthritic basis.

During his June 1999 personal hearing, the veteran testified 
that he had no right ankle problems prior to his inservice 
injury and has not experienced any further injury to his 
ankle following his discharge.  He also testified that he did 
not seek any further treatment after his initial inservice 
treatment and did not notice any swelling afterwards.  He did 
state that he experienced right ankle pain when arising from 
a sitting position after his discharge.  He stated that he 
endured the pain as long as he could and then sought 
treatment.  His private orthopedist informed him that he had 
an old right ankle fracture.  In July and October 1999, the 
veteran submitted his personal statements to the effect that 
he had not had any right ankle injuries after his discharge 
from service and that he believed the medical evidence 
clearly shows that he fractured his right ankle in service 
and, as a result, subsequently developed DJD in the joint.  

An August 1999 letter from the National Personnel Records 
Center indicates that interim Army X-ray studies are 
destroyed at the creating facilities five calendar years 
after the date of the last film.  The 1962 original X-ray 
study of the veteran's right ankle was, therefore, 
unavailable.

In September 2000, the Board referred the veteran's claim for 
a medical expert opinion.  The veteran's claims file was also 
included.  In October 2000, the Chief of Orthopaedic Surgery 
Service at a VA Medical Center provided a detailed opinion in 
response to the request.  The VA orthopedic surgeon noted 
that the veteran's medical records were reviewed.  Based on 
this review, he opined that there was no likelihood that the 
veteran suffered a right ankle fracture in April 1962, as he 
would certainly have been unable to walk unassisted eight 
days afterwards if he had fractured the joint and would have 
certainly had symptoms of pain at the time of his May 1962 
separation examination.  The orthopedist further indicated 
that it would be impossible to determine the etiology of the 
veteran's current degenerative changes, but that it would be 
pure conjecture to suggest that it was the sequelae of a 1962 
ankle sprain.  He opined that the two were unrelated.  The 
orthopedic surgeon acknowledged that degenerative disease of 
the ankle is usually the result of either a major traumatic 
event, such as a fracture, or of repetitive injury, like 
frequent ankle sprains.  Based on the available information, 
he was unable to determine the etiology of the veteran's 
degenerative disease.  In conclusion, he again opined that 
the veteran's 1962 injury was in no way related to the 
development of ankle degenerative disease some 30 years 
later.


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

A review of the veteran's claims file shows that the 
preponderance of the evidence is against his claim.  The 
first post-service medical evidence of any right ankle 
problems was in May 1997, more than 30 years after his right 
ankle strain in service.  In reaching this conclusion, the 
Board finds the VA orthopedic surgeon's October 2000 opinion 
more probative than the veteran's testimony and his letters 
submitted in July and October 1999, as well as treatment 
records from his private treating physicians.  The Board 
first notes that the October 2000 opinion is based on a 
thorough review of the veteran's claims file, and  not on 
the veteran's stated history alone.  Moreover, the VA 
orthopedic surgeon offers specific medical rationale for his 
opinion that the veteran did not fracture his right ankle in 
1962.  Although he was unable to determine the etiological 
cause of the veteran's current DJD of the right ankle, based 
on his review of the objective medical evidence of record, 
he was able to rule-out the inservice injury.  In contrast, 
Dr. Segrist's opinion that the veteran "very well may have 
had a fracture" and consequently developed traumatic 
arthritis was based solely on data the veteran supplied and 
current X-ray studies.  Although the Board finds that this 
opinion credible, it is less probative than the October 2000 
opinion for the above-stated reasons.  Moreover, Dr. 
Segrist's later April 1999 letter appears to attribute the 
veteran's poly-arthropathy, particularly in weight-bearing 
joints, to years of wear and tear when the veteran worked in 
hard labor.  Finally, although, the VA 1998 examination 
shows evidence of an old distal tibia fracture, there is no 
stated opinion regarding its etiology and only the veteran's 
reported history.

Although the veteran is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Therefore, the Board finds that 
the clear preponderance of the evidence is against the 
veteran's claim that his current right ankle DJD is a result 
of his inservice right ankle sprain.


ORDER

Service connection for DJD of the right ankle is denied.



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals




 

